NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINE SAWICKY,                              No. 18-56067

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00114-R-MRW

 v.
                                                MEMORANDUM*
AMC NETWORKS INC., a Delaware
corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Christine Sawicky appeals pro se from the district court’s judgment

dismissing her action alleging copyright infringement and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(c). Lyon v. Chase Bank USA,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
N.A., 656 F.3d 877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed Sawicky’s copyright infringement

claim because Sawicky’s copyrighted work “Sons of the Legends” and defendant’s

television show “Growing Up Hip Hop,” including its promotional trailers, are not

substantially similar under the extrinsic test, and any similarities in the general

concepts are unprotected. See Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620,

624-25 (9th Cir. 2010) (setting forth extrinsic test to assess substantial similarity

between specific expressive elements of copyrighted works at issue); Funky Films,

Inc. v. Time Warner Entm’t Co., 462 F.3d 1072, 1076-77 (9th Cir. 2006)

(substantial similarity may be decided as a matter of law by applying the extrinsic

test); Cavalier v. Random House, Inc., 297 F.3d 815, 822 (9th Cir. 2002) (when

applying the extrinsic test, the court “must filter out and disregard the non-

protectible elements in making its substantial similarity determination”).

      The district court properly dismissed Sawicky’s unfair competition claim

because it is preempted by the Copyright Act. See Laws v. Sony Music Entm’t,

Inc., 448 F.3d 1134, 1137-38 (9th Cir. 2006) (setting forth two-part test to

determine whether a state law claim is preempted by the Copyright Act).

      The district court properly dismissed Sawicky’s breach of contract, breach of

implied contract, and breach of confidence claims because the pleadings

demonstrate that the express contract in question was not breached. See Oasis W.


                                           2                                     18-56067
Realty, LLC v. Goldman, 250 P.3d 1115, 1121 (Cal. 2011) (setting forth elements

of a breach of contract claim under California law); Lance Camper Mfg. Corp. v.

Republic Indem. Co. of Am., 51 Cal. Rptr. 2d 622, 628 (Ct. App. 1996) (“[A]n

action based on an implied-in-fact or quasi-contract cannot lie where there exists

between the parties a valid express contract covering the same subject matter.”);

see also Berkla v. Corel Corp., 302 F.3d 909, 917-18 (9th Cir. 2002) (setting forth

elements of a breach of confidence claim; explaining that a breach of confidence

claim is grounded on a quasi-contractual theory).

      The district court did not abuse its discretion by denying Sawicky’s requests

for an extension of time to submit a Rule 26 report or to file a sur-reply regarding

defendant’s motion to stay or suspend discovery. See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (district court has broad

discretion to manage its docket).

      We reject as without merit Sawicky’s contentions that the district court was

biased against her as a pro se litigant, or erred by ruling on the Rule 12(c) motion

without oral argument.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.


                                          3                                      18-56067